Citation Nr: 1032077	
Decision Date: 08/26/10    Archive Date: 09/01/10

DOCKET NO.  07-06 517	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the 
Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
compensation under 38 U.S.C.A. § 1151 for a nerves puncture 
injury, left sciatic radiculopathy, claimed as left buttock pain 
radiating to the lower extremity.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

A. M. Clark, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1951 to May 1953. 

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) from an August 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Juan, the 
Commonwealth of Puerto Rico.

The Veteran testified before a Decision Review Officer (DRO) in 
May 2007.  A transcript of the hearing is of record.    

The Court of Appeals for Veterans Claims (CAVC) has recently held 
that a request for a total disability rating based on individual 
unemployability due to service-connected disabilities (TDIU), 
whether expressly raised by a claimant or reasonably raised by 
the record, is an attempt to obtain an appropriate rating for 
disability or disabilities, and is part of a claim for increased 
compensation.  There must be cogent evidence of unemployability 
in the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009), 
citing Comer v. Peake, 552 F.3d 1362 (Fed. Cir. 2009).  

In the instant case, the holding of Rice is inapplicable since 
the evidence of record clearly shows that the Veteran stopped 
working in 1990, fifteen years prior to the injury resulting in 
his currently service-connected radiculopathy.  See July 2006 VA 
examination.  Further, the Veteran has not alleged that he has 
been rendered unemployable because of his service-connected 
nerves puncture injury, left sciatic radiculopathy.  As such, 
consideration of TDIU is not deemed warranted. 

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

Throughout the rating period on appeal, the Veteran's 
radiculopathy involving the left lower extremity has been 
productive of complaints of pain and numbness; objectively, the 
evidence reveals mild, but not moderate, neurologic 
symptomatology.


CONCLUSION OF LAW

The criteria for an initial rating in excess of 10 percent for 
compensation under 38 U.S.C.A. § 1151 for a nerves puncture 
injury, left sciatic radiculopathy, claimed as left buttock pain 
radiating to the lower extremity, have not been met.  38 U.S.C.A. 
§§ 1155, 5103(a), 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.159, 4.6, 4.123, 4.120, 4.124, 4.124a, Diagnostic 
Code (DC) 8520 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VCAA

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).

Proper notice from VA must inform the claimant of any information 
and medical or lay evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  This notice must be provided 
prior to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a connection 
between the Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, 
this notice must include information that a disability rating and 
an effective date for the award of benefits will be assigned if 
service connection is awarded.  Id. at 486.  

The Veteran's claim arises from his disagreement with the initial 
evaluation following the grant of service connection.  Courts 
have held that once service connection is granted the claim is 
substantiated, additional notice is not required and any defect 
in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 
1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 
(2007).  Therefore, no further notice is needed under VCAA.

As to VA's duty to assist, the RO associated the Veteran's  
private and VA treatment records.  Next, the Veteran was provided 
with a VA examination in July 2006.  The duty to assist does not 
require that a claim be remanded solely because of the passage of 
time since an otherwise adequate examination was conducted.  
VAOPGCPREC 11-95.  Here, there is no objective evidence 
indicating that there has been a material change in the severity 
of the Veteran's left sciatic radiculopathy since the July 2006 
examination.  The Board finds the above VA examination report to 
be thorough and adequate upon which to base a decision with 
regard to the Veteran's claim.  The VA examiner personally 
interviewed and examined the Veteran, including eliciting a 
history from the Veteran, and provided the information necessary 
to evaluate his disability under the applicable rating criteria.

Accordingly, the Board finds that VA's duty to assist, with 
respect to obtaining a VA examination with respect to the issue 
on appeal, has been met.  38 C.F.R. § 3.159(c)(4).  Therefore, 
the available records and medical evidence have been obtained in 
order to make an adequate determination as to this claim.  

Hence, no further notice or assistance is required to fulfill 
VA's duty to assist in the development of the claim.  Smith v. 
Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  Increased Rating

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Generally, the degrees of disability specified 
are considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to the 
severity of the several grades of disability.  38 C.F.R. § 4.1 
(2009).  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 
(2009).  

However, the Board has been directed to consider only those 
factors contained wholly in the rating criteria.  See Massey v. 
Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. Principi, 
16 Vet. App. 436 (2002) (finding it appropriate to consider 
factors outside the specific rating criteria in determining level 
of occupational and social impairment).  

Where there is a question as to which of two separate evaluations 
shall be applied, the higher evaluation will be assigned if the 
disability more closely approximates the criteria required for 
that particular rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2009).  When, after careful 
consideration of all procurable and assembled data, a reasonable 
doubt arises regarding the degree of disability, such doubt will 
be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2009). 

At the outset, the Board notes that the Veteran is appealing the 
initial disability rating assigned for his left sciatic 
radiculopathy.  As such, the claim requires consideration of the 
entire time period involved, and contemplate staged ratings where 
warranted.  See Fenderson v. West, 12 Vet. App. 119 (1999). 

The RO granted compensation under 38 U.S.C.A. § 1151 for a nerves 
puncture injury, left sciatic radiculopathy, claimed as left 
buttock pain radiating to the lower extremity in an August 2006 
rating decision.  

In rating peripheral nerve injuries and their residuals, 
attention should be given to the site and character of the 
injury, the relative impairment and motor function, trophic 
changes, or sensory disturbances.  38 C.F.R. § 4.120 (2009).  
Disability from neurological disorders is rated from 10 to 100 
percent in proportion to the impairment of motor, sensory, or 
mental function.  With partial loss of use of one or more 
extremities from neurological lesions, rating is to be by 
comparison with mild, moderate, severe, or complete paralysis of 
the peripheral nerves.  The term incomplete paralysis indicates a 
degree of lost or impaired function substantially less than the 
type of picture for complete paralysis given with each nerve, 
whether due to varied level of the nerve lesion or to partial 
regeneration.  38 C.F.R. § 4.124a (2009).

When the involvement is only sensory, the rating should be for 
the mild, or at most, the moderate degree.  In rating peripheral 
nerve disability, neuritis, characterized by loss of reflexes, 
muscle atrophy, sensory disturbances, and constant pain, at times 
excruciating, is to be rated on the scale provided for injury of 
the nerve involved, with a maximum equal to severe, incomplete 
paralysis.  The maximum rating to be assigned for neuritis not 
characterized by organic changes referred to in this section will 
be that for moderate incomplete paralysis, or with sciatic nerve 
involvement, for moderately severe incomplete paralysis.  38 
C.F.R. § 4.123 (2009).  The maximum rating to be assigned for 
neuralgia, characterized usually by a dull and intermittent pain, 
of typical distribution so as to identify the nerve, will be that 
for moderate incomplete paralysis.  38 C.F.R. § 4.124 (2009).

Diagnostic Code 8520 provides the rating criteria for paralysis 
of the sciatic nerve, and therefore neuritis and neuralgia of 
that nerve.  Complete paralysis of the sciatic nerve, which is 
rated as 80 percent disabling, contemplates foot dangling and 
dropping, no active movement possible of muscles below the knee, 
and flexion of the knee weakened or (very rarely) lost.  
Disability ratings of 10 percent, 20 percent and 40 percent are 
assignable for incomplete paralysis which is mild, moderate or 
moderately severe in degree, respectively.  A 60 percent rating 
is warranted for severe incomplete paralysis with marked muscle 
atrophy.  38 C.F.R. § 4.124a, DC 8520.  DC 8620 refers to 
neuritis of the sciatic nerve, and DC 8720 refers to neuralgia of 
the sciatic nerve. 38 C.F.R. § 4.124a.  The Veteran's left lower 
extremity radiculopathy has been rated as 10 percent disabling 
under DC 8520, which contemplates paralysis of the sciatic nerve.

The rating schedule does not define the terms "mild," "moderate," 
or "severe" as used in this diagnostic code.  Instead, 
adjudicators must evaluate all of the evidence and render a 
decision that is "equitable and just." 38 C.F.R. § 4.6.

A VA treatment record in December 2005 noted sciatic pain after a 
recent intramuscular injection.  No deficits in strength were 
present, like foot drop or major sensory deficits.  Another 
December 2005 VA treatment record noted decreased sensation of 
the left lateral aspect of the leg.  Left toe numbness, left 
forefoot burning, and left calf muscle cramps were noted.  
Testing revealed reduced muscle strength in his left lower 
extremity of 4/5.  A slow antalgic gait with moderate limping was 
noted.  A January 2006 VA treatment record noted diminished tone 
at the left calf muscles.  It was noted that the Veteran was 
assisted with a cane.  Another January 2006 VA treatment record 
noted a "mild" left sciatic nerve injury after an intramuscular 
injection.  The Veteran reported pain.  Mild weakness in foot 
dorsiflexion was noted.  The treating physician noted that the 
Veteran performed exercises on a regular basis and walked one 
mile daily.  

A March 2006 VA treatment record once again noted a mild left 
sciatic nerve injury.  Decreased sensation of the left lateral 
aspect of the leg was noted.  The treating physician noted in the 
subjective section of her report that the Veteran had advanced 
degenerative joint disease at the left hip which worsened his 
pain.  Treatment records reflect that the Veteran received 
physical therapy for his symptoms in December 2005, January 2006, 
and February 2006.   

A July 2006 VA examination noted normal muscle strength of 5 in 
the left lower extremity.  No motor function impairment was 
noted.  Sensory testing revealed decreased vibratory sensation in 
the Veteran's left toe tips.  Normal light touch was noted; 
however, there was decreased position sense in his left toe tips.  
Reflex testing was slightly reduced in his left knee and left 
ankle.  Left plantar flexion was normal.  Paralysis and neuritis 
were absent, while neuralgia was present.  The use of a cane for 
ambulation was noted. 

The Veteran testified at his May 2007 DRO hearing that his left 
sciatic radiculopathy made it difficult for him to drive and that 
he could not stand for a long time because of it.  He described 
having to get three pain blocks from a private doctor for his 
symptomatology.  After further questioning, he conceded that only 
one of the pain blocks was associated with his left sciatic 
radiculopathy.  Treatment records from this private doctor have 
been associated with the claims file and translated.  The Veteran 
testified that he continued to volunteer at the VA hospital, 
although he was not able to drive there on his own.

The Board finds that the pertinent evidence, as detailed above, 
reveals no more than mild neurologic manifestations of his left 
lower extremity.  To the extent that neurologic symptomatology is 
shown, such symptoms, such as numbness and pain, have been 
contemplated by the 10 percent rating assigned to his left lower 
extremity.  Importantly, the evidence clearly shows that there is 
no evidence of neuritis.  There is also no evidence of loss or 
impediment of motor function.  Reflexes were only slightly 
reduced.  Therefore, an initial rating in excess of 10 percent 
for a nerves puncture injury, left sciatic radiculopathy, claimed 
as left buttock pain radiating to lower extremity, under DC 8520 
is not warranted for any period under consideration. 

With respect to the Veteran's claim, the Board has also 
considered the Veteran's statements that his disability is worse 
than the rating currently assigned.  In rendering a decision on 
appeal, the Board must analyze the credibility and probative 
value of the evidence, account for the evidence which it finds to 
be persuasive or unpersuasive, and provide the reasons for its 
rejection of any material evidence favorable to the claimant.  
See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. 
Derwinski, 1 Vet. App. 49, 57 (1990). 

Competency of evidence differs from weight and credibility.  The 
former is a legal concept determining whether testimony may be 
heard and considered by the trier of fact, while the latter is a 
factual determination going to the probative value of the 
evidence to be made after the evidence has been admitted.  Rucker 
v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 
25 (1991) ("although interest may affect the credibility of 
testimony, it does not affect competency to testify").

In this case, the Veteran is competent to report symptoms because 
this requires only personal knowledge as it comes to him through 
his senses.  Layno, 6 Vet. App. at 470.  He is not, however, 
competent to identify a specific level of disability of this 
disorder-according to the appropriate diagnostic code.  

Such competent evidence-concerning the nature and extent of the 
Veteran's left sciatic radiculopathy-has been provided by the 
medical personnel who have examined him during the current appeal 
and who have rendered pertinent opinions in conjunction with the 
evaluations.  The medical findings (as provided in the 
examination reports) directly address the criteria under which 
this disability is evaluated.  

As such, the Board finds these records to be more probative than 
the Veteran's subjective evidence of complaints of increased 
symptomatology.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 
(1991) (interest in the outcome of a proceeding may affect the 
credibility of testimony).  

The Board has additionally considered whether the Veteran is 
entitled to a greater level of compensation on an extra-schedular 
basis.  Ordinarily, the VA Schedule will apply unless there are 
exceptional or unusual factors which would render application of 
the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 
57, 60 (1993).

According to the regulation, an extraschedular disability rating 
is warranted based upon a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that would render impractical the 
application of the regular schedular standards.  See 38 C.F.R. § 
3.321(b)(1) (2009).  An exceptional case is said to include such 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impracticable the 
application of the regular schedular standards.  See Fanning v. 
Brown, 4 Vet. App. 225, 229 (1993).  Accordingly, the Board will 
address the possibility of the assignment of an extraschedular 
rating for the increased disability rating at issue.

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step 
inquiry for determining whether a veteran is entitled to an 
extraschedular rating.  First, the Board must determine whether 
the evidence presents such an exceptional disability picture that 
the available schedular evaluations for that service-connected 
disability are inadequate.  Second, if the schedular evaluation 
does not contemplate the claimant's level of disability and 
symptomatology and is found inadequate, the Board must determine 
whether the claimant's disability picture exhibits other related 
factors such as those provided by the regulation as "governing 
norms."  Third, if the rating schedule is inadequate to evaluate 
a veteran's disability picture and that picture has attendant 
thereto related factors such as marked interference with 
employment or frequent periods of hospitalization, then the case 
must be referred to the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service to determine 
whether, to accord justice, the Veteran's disability picture 
requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this 
case does not show such an exceptional disability picture that 
the available schedular evaluation for the service-connected left 
sciatic radiculopathy is inadequate.  A comparison between the 
level of severity and symptomatology of the Veteran's left 
sciatic radiculopathy with the established criteria found in the 
rating schedule for diseases of the peripheral nerves shows that 
the rating criteria reasonably describes the Veteran's disability 
level and symptomatology; as discussed above, the rating criteria 
considers motor and sensory function, and reflexes. 


The Board further observes that, even if the available schedular 
evaluation for the disability is inadequate (which it manifestly 
is not), the Veteran does not exhibit other related factors such 
as those provided by the regulation as "governing norms."  The 
record does not show that the Veteran has required frequent 
hospitalizations for his left sciatic radiculopathy.  Indeed, it 
appears that he was admitted on one occasion for a pain block 
associated with this service-connected disability.  In fact, the 
Veteran testified at his May 2007 DRO hearing that he had 
received only one pain block for his sciatic radiculopathy.  See 
DRO hearing Transcript (T.) page 9.  Additionally, there is not 
shown to be evidence of marked interference with employment due 
to the disability.  

In short, his disability picture is contemplated by the rating 
schedule, and the assigned schedular evaluation is, therefore, 
adequate.  Consequently, referral to the Under Secretary for 
Benefits or the Director, Compensation and Pension Service, under 
38 C.F.R. § 3.321 is not warranted. 


ORDER

An initial rating in excess of 10 percent for compensation under 
38 U.S.C.A. § 1151 for a nerves puncture injury, left sciatic 
radiculopathy, claimed as left buttock pain radiating to lower 
extremity, is denied.



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


